          Case 1:19-cr-00904-RA Document 29
                                         28 Filed 07/01/20 Page 1 of 1




                                                                                  July 1, 2020
By ECF
                                                                Application granted. The conference is
Honorable Judge Ronnie Abrams                                   adjourned to September 11, 2020 at 10:30
United States District Judge                                    a.m. Time is excluded until September 11,
Southern District of New York                                   2020, under the Speedy Trial Act, pursuant
Thurgood Marshall United States Courthouse                      to 18 U.S.C. Section 3161(h)(7)(A).
40 Foley Square
New York, NY 10007                                              SO ORDERED.

Re:    United States v. Tiquan Reese, 19 Cr. 904 (RA)           _____________________
                                                                Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                              July 1, 2020
        With the consent of the Government, I write to respectfully request a two-month
adjournment of the status conference presently scheduled for July 10, 2020 in the above-mentioned
case. Additional time would enable the defense to continue to review discovery and would allow
the parties to continue their efforts to reach a possible disposition in the matter. To that end, we
consent to the exclusion of time between July 10, 2020 and the next court date under the Speedy
Trial Act, pursuant to Title 18, United States Code, section 3161(h)(7)(A).

                                              Respectfully submitted,
                                              /s/ Ariel Werner
                                              Ariel Werner
                                              Assistant Federal Defender
                                              Counsel for Tiquan Reese

CC:    AUSA Danielle Kudla
